[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE PLAINTIFF'S MOTION FOR CONTEMPT
After a trial, this court, on February 15, 2000, issued a mandatory injunction requiring the defendant ". . . to remove all his commercial vehicles, equipment and materials from the premises known as 62 Cady Lane, Central Village, Connecticut."
On April 6, 2000 the plaintiff filed a motion for contempt and an order to show cause. The plaintiff has alleged that the defendant continues to store equipment and vehicles on the property. A hearing date of April 24, 2000 was ordered.
After hearing the court finds that the defendant has removed some thirty items from the premises but some things remain. They include CT Page 5305 two inoperable Mack trucks, a large roller and a grader. The defendant testified that these items were old motor vehicles and equipment formerly used in his business and that they were of "special interest" to him. He did agree to move them if ordered to do so by the court.
The court finds that the remaining motor vehicles and equipment were used in the defendant's business and must be removed from the premises pursuant to the court's order of February 15, 2000. In addition testimony has established that some materials used in the business remain on the property and must be removed.
A finding of contempt is made. The defendant is to remove' the remaining commercial vehicles, equipment and materials by July 1, 2000 or he will incur a civil fine of $500 per day for the violation of the court's order.
Attorney's fees in the amount of $750 are awarded to the plaintiff.
___________________, J. Potter, J.